Case: 20-40521     Document: 00515962374         Page: 1     Date Filed: 08/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                  August 2, 2021
                                  No. 20-40521                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Adam Rene Rodriguez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:19-CR-117-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Adam Rene Rodriguez appeals his conviction
   following a jury verdict and sentence for attempted enticement of a 14-year-
   old girl to engage in sexual activity. He contends that the evidence was
   insufficient to support his conviction because it did not establish that he


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40521      Document: 00515962374          Page: 2   Date Filed: 08/02/2021




                                    No. 20-40521


   intended to entice a minor, as he believed he was communicating with an
   adult. Rodriguez preserved the issue for appellate review by moving for a
   judgment of acquittal at the close of the Government’s case and again at the
   close of all evidence. See Fed. R. Crim. P. 29.
          In reviewing a preserved challenge to the sufficiency of the evidence,
   we must determine whether, “after viewing the evidence and all reasonable
   inferences in the light most favorable to the [Government], any rational trier
   of fact could have found the essential elements of the crime beyond a
   reasonable doubt.” United States v. Vargas-Ocampo, 747 F.3d 299, 301 (5th
   Cir. 2014) (en banc) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)).
          Here, a government agent posed on Kik Messenger as a 14-year-old
   girl named “Becka.” Rodriguez initiated a conversation with her. Even after
   he was advised by Becka that she was only 14 years old, Rodriguez continued
   to send her sexually explicit messages, photos, videos, and memes. The two
   of them discussed Becka’s sexual experiences, potential meetings, and
   prospective sexual encounters. The messages also contained information
   indicating that Becka was a minor, including that she was a student and lived
   with her mother. Rodriguez was arrested when he went to an apartment
   complex to meet Becka.
          True, Rodriguez testified that he thought Becka was an older woman
   fantasying as a 14-year-old girl, and Detective Rich confirmed that Becka’s
   account had been active for over six years. But there was other evidence
   indicating that Rodriguez thought that Becka was a minor, such as
   Rodriguez’s text to Becka that she was “underage” when he attempted to
   pick her up from an apartment complex. “The evidence need not exclude
   every reasonable hypothesis of innocence or be wholly inconsistent with
   every conclusion except that of guilt, and the jury is free to choose among
   reasonable constructions of the evidence.” United States v. Mitchell, 484 F.3d




                                         2
Case: 20-40521         Document: 00515962374       Page: 3   Date Filed: 08/02/2021




                                    No. 20-40521


   762, 768 (5th Cir. 2007) (quoting United States v. Anderson, 174 F.3d 515, 522
   (5th Cir. 1999)).
          On this record, a reasonable juror could conclude that Rodriguez
   intended to entice a minor. See Vargas-Ocampo, 747 F.3d at 301–02. The
   district court did not err by denying Rodriguez’s motions for a judgment of
   acquittal.
          AFFIRMED.




                                         3